Citation Nr: 0715893	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  99-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a right knee disorder, chondromalacia patella, 
manifested as instability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision in June 1998 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for 
chondromalacia patella of the right knee and assigned an 
initial zero percent disability.  While the appeal was 
pending, the RO in an August 2001 rating decision, granted a 
10 percent rating for chondromalacia patella manifested as 
instability and a separate 10 percent rating for degenerative 
joint disease of the knee with limitation of flexion, both 
dating back to original entitlement.  

In March 2002, the Board remanded the claims for the RO to 
schedule the veteran for a hearing at the RO before a 
Veterans Law Judge (Travel Board hearing).  The veteran and 
his wife testified at a Travel Board hearing held at the RO 
in June 2002 before a Veterans Law Judge who no longer works 
at the Board.   

In August 2002, the Board undertook additional development on 
the issues on appeal, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2003)).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) in Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV) 
invalidated the Board's development authority under 38 C.F.R. 
§ 19.9.  In May 2003, in accordance with the holding in DAV, 
these issues on appeal were again remanded to the RO for 
additional development, and other issues also on appeal were 
either granted by the Board in May 2003, or granted in full 
by the RO in a November 2004 rating decision and no longer 
are in appellate status.  

Thereafter, the RO in an April 2006 rating decision granted a 
30 percent rating for the chondromalacia patella of the right 
knee, manifested as instability dating back to original 
entitlement.  The separate rating for degenerative joint 
disease has continued to be rated as 10 percent disabling.  

This matter was remanded again in February 2007 to provide 
the veteran an opportunity to testify at a Travel Board 
hearing before a current Veterans Law Judge.  He failed to 
appear at a hearing scheduled for April 2007 and this matter 
is returned to the Board for further consideration.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Upon review of the evidentiary record, the Board finds that a 
remand is necessary to afford proper adjudication of the 
remaining issues on appeal.  The most recent VA examination 
addressing the severity of the right knee disability was held 
in February 2003.  A May 2004 VA orthopedic examination 
focused on the etiology of a claimed left knee disorder not 
currently on appeal and did not address the severity of his 
service-connected right knee disability.  

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Codes 
5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

Since the most recent VA examination addressing the severity 
of the right knee disorder was conducted in February 2003, a 
VA General Counsel opinion held that separate ratings under 
diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must be considered 
if there is compensable limitation of flexion and extension, 
although the rules against pyramiding would only allow pain 
on motion to possibly elevate only one of the compensable 
evaluations of motion.  In light of this as well as the 
amount of time that has passed, a new VA examination should 
be conducted and the AOJ should reconsider this matter in 
light of this opinion.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ should schedule the veteran 
for a VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and extent of his service-
connected right knee disability.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination.  Any 
indicated special studies should be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The extent of 
arthritis of the right knee shown by X-
rays and the active and passive range of 
motion of the right knee in degrees 
should be reported.  The examiner also 
should comment on the functional 
limitations caused by the veteran's 
service-connected right knee disability.  
It is requested that the examiner address 
the following questions:

(a) Does the right knee disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the right knee; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knee due to pain attributable to the 
service-connected disabilities.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AOJ should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5257, 5260, 5261, 5262 (2006).  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




